Citation Nr: 0208528	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  97-29 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Evaluation of the veteran's post-operative prostate 
adenocarcinoma residuals including prostatectomy residuals, 
currently evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from January 1965 to July 
1967.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which, in pertinent 
part, established service connection for post-operative 
prostate adenocarcinoma residuals including prostatectomy 
residuals and assigned a 10 percent evaluation for that 
disability under the provisions of 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7527.  In June 1999, the Board 
remanded the veteran's claim to the RO for additional action.  
The veteran has represented himself throughout this appeal  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
post-operative prostate adenocarcinoma residuals.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provide a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as evaluation 
of the veteran's post-operative prostate adenocarcinoma 
residuals.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his post-operative prostate 
adenocarcinoma residuals to the Department of Veterans 
Affairs (VA) Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2002) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


FINDING OF FACT

The veteran's post-operative prostate adenocarcinoma 
residuals have not been objectively shown to be manifested by 
either a local reoccurrence or metastasis of the cancer, 
voiding dysfunction, or renal dysfunction.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's post-operative prostate adenocarcinoma 
residuals including prostatectomy residuals have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§  4.115a, 4.115b, Diagnostic Code 7528 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the issue of the evaluation for the veteran's 
post-operative prostate adenocarcinoma residuals, the Board 
observes that the VA has secured or attempted to secure all 
relevant VA and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2002).  The veteran has been advised by the 
statement of the case and the supplemental statements of the 
case of the evidence that would be necessary for him to 
substantiate his claim.  The veteran has been afforded 
multiple VA examinations for compensation purposes.  The 
Board notes that the RO's repeated efforts to obtain the 
report of a February 1997 VA urological VA examination for 
compensation purposes have been unsuccessful.  The other 
relevant VA examination reports are of record.  The veteran 
was afforded a hearing before a VA hearing officer.  The 
hearing transcript is of record.  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met to the extent possible.  


I.  Historical Review

The veteran's service personnel records indicate that he 
served with the Army in the Republic of Vietnam.  A January 
1993 hospital summary and associated clinical documentation 
from the Medical Center of Central Georgia reflects that the 
veteran was diagnosed with adenocarcinoma of the prostate and 
subsequently underwent a radical retropubic prostatectomy, 
bilateral pelvic lymphadenectomies, and seminal 
vesiculectomies.  

In January 1997, the veteran submitted a claim for service 
connection for post-operative prostate adenocarcinoma 
residuals.  The report of a February 1997 VA examination for 
compensation purposes relates that the veteran was diagnosed 
with post-operative prostate cancer residuals including 
prostatectomy residuals, intermittent bladder incontinence, 
and impotence.  The veteran's prostate cancer was noted to be 
in remission.  In July 1997, the RO established service 
connection for post-operative prostate adenocarcinoma 
residuals including prostatectomy residuals; assigned a 10 
percent evaluation; effectuated the award as of November 7, 
1996; and granted special monthly compensation based on the 
loss of use of a creative organ.  


II.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  Diseases of the 
genitourinary system generally result in disabilities related 
to renal or voiding dysfunction, infections, or a combination 
of these symptomatologies.  Where the applicable diagnostic 
codes refer to these specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the described areas of dysfunction do 
not cover all symptoms resulting from genitourinary diseases, 
specific diagnoses may include a description of symptoms 
assigned to that diagnosis.  38 C.F.R. § 4.115a (2002).  

Malignant neoplasms of the genitourinary system warrant a 100 
percent evaluation.  Following the cessation of surgical, 
X-ray, antineoplastic chemotherapy, or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e) (2002).  If there has been no local reoccurrence 
or metastasis, the residual disability will be evaluated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2002).  

Voiding dysfunction is evaluated as either urine leakage, 
frequency, or obstructed voiding.  Continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the wearing of absorbent 
materials which must be changed less than two times per day 
warrants a 20 percent evaluation.  Urinary frequency 
manifested by daytime voiding at intervals of between two and 
three hours or awakening to void twice per night warrants a 
10 percent evaluation.  A 20 percent evaluation requires 
daytime voiding at intervals of between one and two hours or 
awakening to void three to four times per night.  A 10 
percent evaluation requires marked obstructive symptomatology 
(hesitancy, slow or weak stream, and decreased force of 
stream) with any one or combination of the following: (1) 
post void residuals greater than 150 cc; (2) uroflowmetric 
findings of markedly diminished peak flow rate (less than 10 
cc/sec); (3) recurrent urinary tract infections secondary to 
obstruction; and (4) stricture disease requiring periodic 
dilatation every two to three months.  A 30 percent 
evaluation requires urinary retention necessitating 
intermittent or continuous catheterization.  Renal 
dysfunction manifested by albumin and casts with a history of 
acute nephritis or hypertension which does not met the 
criteria for a compensable evaluation under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2002) warrants a 
noncompensable evaluation.  A 30 percent evaluation requires 
constant or recurring albumin with hyaline and granular casts 
or red blood cells; transient or slight edema; or 
hypertension meeting the criteria for at least 10 percent 
evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2002).  A 10 percent evaluation is warranted for 
hypertensive vascular disease with diastolic pressure of 
predominantly 100 or more; systolic pressure predominantly 
160 or more; or a history of diastolic pressure predominantly 
100 or more which requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2002).  

At the February 1997 VA examination for compensation 
purposes, the veteran complained of impotence and occasional 
urinary incontinence.  He reported that: he had been 
diagnosed with prostate cancer in December 1992; he 
subsequently underwent a radical prostatectomy; and his 
prostate cancer had been in remission since the prostatectomy 
with no reoccurrences or metastases.  The VA examiner related 
that the veteran's prostate-specific antigen (PSA) was 
normal.  A contemporaneous urinalysis with microscopic 
examination was noted to be within normal limits.  The 
veteran was diagnosed with post-operative prostate cancer 
residuals with radical prostatectomy residuals, impotence, 
and intermittent bladder incontinence.  
In his September 1997 notice of disagreement, the veteran 
advanced that his disability compensation benefits were 
insufficient as they did not adequately compensate him for 
his prostate cancer-related increased private health 
insurance premiums and the impaired sexual relationship with 
his wife.  He stated that as there was no assurance that his 
cancer would not reoccur, he was required to undergo yearly 
PSA testing.  

In his October 1997 Appeal to the Board (VA Form 9), the 
veteran advanced that an increased evaluation was warranted 
for his post-operative prostate adenocarcinoma residuals as 
he was unable to purchase affordable private health insurance 
and to compensate him for the functional loss of use of a 
creative organ.  As there was no assurances that his 
adenocarcinoma would remain in remission, the veteran was 
required to undergo periodic PSA testing.  He requested that 
his monthly VA disability compensation be increased from 
$168.00 to $525.00.  

At the January 1998 hearing before a VA hearing officer, the 
veteran reiterated that he was entitled to an increased 
evaluation for his post-operative prostate adenocarcinoma 
residuals as his private health insurance premiums were not 
met by his current level of VA disability compensation; his 
sexual relationship with his wife had been significantly 
impaired; and there was a possibility that his cancer could 
return.  He stated that "he definitely met" the voiding 
frequency set forth under the relevant diagnostic criteria 
for the assignment of a 10 percent evaluation.  

At a November 1999 VA examination for compensation purposes, 
the veteran complained of impotence and occasional slight 
urinary incontinence which did not require the use of a pad.  
He denied experiencing either a reoccurrence of his prostate 
cancer, nephritis, recurrent urinary tract infections, any 
unusual urinary symptoms, or "a need for instrumentation."  
On examination, the veteran exhibited a surgically absent 
prostate; a normal biochemical profile; and no abnormalities 
on urinalysis.  The veteran was diagnosed with prostate 
cancer residuals with impotence, minimal incontinence, and no 
evidence of reoccurrence of his cancer.  

At a November 2000 VA examination for compensation purposes, 
the veteran reported having had no cancer reoccurrence and a 
"fair, but okay" urinary stream.  He denied experiencing 
either nephritis; urinary tract infections; urinary 
incontinence requiring the use of pads; or any urinary 
disorder necessitating catheterizations or other invasive 
procedures.  A contemporaneous urinalysis was reported to be 
negative for any abnormalities.  The veteran was diagnosed 
with "cancer of the prostate - treated with a radical 
prostatectomy with apparent cure" and "impotence - treated 
with Viagra with satisfactory sexual function."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's prostate adenocarcinoma has been objectively 
shown to have been in remission since December 1992.  The 
veteran has denied experiencing any voiding dysfunction.  
Repeated physical evaluation and urinalysis failed to 
identify any current voiding or renal dysfunction.  Such 
findings do not merit the assignment of an evaluation in 
excess of 10 percent under the provisions of 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7528 (2002).  

The veteran asserts on appeal that he is entitled to an 
evaluation in excess of 10 percent for his post-operative 
prostate adenocarcinoma residuals as he is unable to have a 
normal sexual relationship with his wife due to his 
prostatectomy-related impotence; to procure affordable 
private health insurance; and to be assured that his cancer 
will remain in remission.  In addressing the veteran's 
contentions in turn, the Board initially notes that the 
veteran is currently in receipt of special monthly 
compensation based on the loss of use of a creative organ.  
No additional benefits may be awarded for such impairment.  
In turning next to the financial adequacy of the veteran's 
monthly VA compensation benefits, the Board observes that 
disability evaluations are assigned based upon a comparison 
between the veteran's current symptomatology and the 
diagnostic criteria set forth in the rating schedule.  The 
veteran has not indicated that he meets the schedular 
criteria for an evaluation in excess of 10 percent for his 
post-operative prostate adenocarcinoma residuals.  Indeed, he 
asserts solely that the amount payable for a 10 percent 
evaluation is inadequate to meet his private health insurance 
premiums.  As the Board is bound by the laws and regulations 
governing the award and rate of VA disability compensation, 
the Board finds that the veteran's assertion is not one upon 
which relief may be granted.  In reaching the veteran's last 
assertion, the Board notes that the rating schedule provides 
for the situation in which the veteran's cancer reappears or 
metastasizes to another portion of the body.  If such an 
unfortunate event were to happen, the veteran is free at that 
time to submit a claim for an increased evaluation.  
Accordingly, the Board concludes that the current 10 percent 
evaluation adequately reflects the veteran's 
service-connected disability picture.  


ORDER

An evaluation in excess of 10 percent for the veteran's 
post-operative prostate adenocarcinoma residuals including 
prostatectomy residuals is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

